DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the limitations/steps of “receiving…of the user’s teeth”, “analyzing…and the user’s teeth”, “determining…” and “providing…based on the analysis” (claim 1),  “receiving…is a photograph” (claim 2), “wherein the feedback…impression” (claim 3), “wherein the analysis…identified deficiency” (claim 4), “receiving…user’s teeth” and “comparing second dental impression” (claim 31) and “determining….second dental impression (claim 32) which are abstract ideas amounting to mental processes and/or methods of organizing human activity. These judicial exceptions are not integrated into a practical application because they do not contain additional elements that use the judicial exception to impose a meaningful limit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are included (claims 1-4 and 31-32), and the additional elements (taking the impression at the user’s home, claim 5) are merely insignificant extra solution activity (as evidenced by the prior art below in SDC2, Grind Guard and Albert, regarding claim 5; see MPEP 2106.05).  In order to clarify and overcome the above rejection, the Examiner suggests incorporating a limitation similar to that of claim 24, including the user administering a second impression based on the received feedback, and the system receiving an image of the second impression, which integrates the use of the judicial exceptions of the claim into a practical application.   
Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the limitations/steps of “receive…of the user’s teeth”, “analyze…and the user’s teeth”, “determine…”, and “provide…based on the analysis” (claim 6),  “receiving…is a photograph” (claim 7), “wherein the feedback…impression” (claim 8), and “wherein the analysis…identified deficiency” (claim 9), which are abstract ideas amounting to mental processes and/or methods of organizing human activity. These judicial exceptions are not integrated into a practical application because they do not contain additional elements that use the judicial exception to impose a meaningful limit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are included (claims 7-9), and the additional elements recited (a processor and memory, claim 6) are merely insignificant extra solution activity (as evidenced by the prior art below in Fisker and Kuo, regarding claim 6; see MPEP 2106.05).  In order to clarify and overcome the above rejection, the Examiner suggests incorporating a limitation similar to that of claim 24, including the user administering a second impression based on the received feedback, and the system receiving an image of the second impression, which integrates the use of the judicial exceptions of the claim into a practical application.   
Claims 10-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the limitations/steps of “receiving…by the user”, “analyzing…in common”, “identifying…based on the analysis”, “determining…”, and “providing…associated with the user” (claim 10),  “receiving…mobile device”, “analyzing…impression”, “determining…”impression”, “providing…impression” (claim 11), and “receiving…determining…impression” (claim 12), which are abstract ideas amounting to mental processes and/or methods of organizing human activity. These judicial exceptions are not integrated into a practical application because they do not contain additional elements that use the judicial exception to impose a meaningful limit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are included (claims 10-12), and the additional elements recited (e.g. that the impressions are taken at home (claim 13) and that the image is a 3D image) are merely insignificant extra solution activity (as evidenced by the prior art above in Albert, Grind Guard, SDC2, Fisker and Kuo, regarding claims 13-14; see MPEP 2106.05).  Additionally claims 16-22 merely contain limitations further defining the judicial exceptions which only amount to insignificant extra solution activities as evidenced by the prior art rejections above. In order to clarify and overcome the above rejection, the Examiner suggests incorporating a limitation similar to that of claim 24, including the user administering a second impression based on the received feedback, and the system receiving an image of the second impression, which integrates the use of the judicial exceptions of the claim into a practical application.   
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the limitations/steps of “receiving…device” which is an abstract idea amounting to a mental process and/or a method of organizing human activity. These judicial exceptions are not integrated into a practical application because they do not contain additional elements that use the judicial exception to impose a meaningful limit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements including 1) receiving a kit, 2) administering a first dental impression, 3) capturing a photograph, and 4) providing the photograph are merely insignificant extra solution activity (as evidenced by the prior art above in Albert, Grind Guard, SDC2, Fisker and Kuo; see MPEP 2106.05).  Additionally the limitations in the last paragraph of the claim merely contain limitations further defining the judicial exception which only amount to insignificant extra solution activities as evidenced by the prior art rejections above.  In order to clarify and overcome the above rejection, the Examiner suggests incorporating a limitation similar to that of claim 24, including the user administering a second impression based on the received feedback, and the system receiving an image of the second impression, which integrates the use of the judicial exceptions of the claim into a practical application.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 23-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6, 23 and 32, the instant disclosure does not support the claim as a whole; that is that 3D models are or can be formed from two dimensional dental images.  The Examiner notes that the specification discloses using 3D images to form 3D models, but does not support using a 2D model to form a 3D model.  Deletion is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-28 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 10 and 23, the terms “determining, by the dental impression review computer system, whether the first dental impression is suitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the (two-dimensional image), the first dental impression is suitable to generate the three-dimensional model” (claims 1 and 10), “ determine whether the first dental impression is suitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the two- dimensional image, the first dental impression is suitable to generate the three-dimensional model” (claim 6), and “the dental impression review computer system determining, based on the photograph, that the first dental impression is unsuitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the photograph of the first dental impression, the first dental impression is suitable to generate the three-dimensional model” (claim 23), are indefinite for several reasons.  First, it is unclear how specifically the 3D models are generated from the images (especially the 2D images), where they come from and specifically what data they contain.  It is unclear whether the data used to generate the models comes from only images, only 2D images, or other data sources.  Additionally the terms “determining” and “suitable to generate” are indefinite as they are completely undefined, as to what would and would not cause an image to be “suitable” and what measure or analysis is used to “determine” whether or not the images are suitable.  It is unclear what the step of determining actually encompasses, what it is based on, and what would or would not be considered suitable. Clarification is required. 
Regarding claim 32, the claim as a whole is indefinite due to the inclusion of the recited “3D models”.  Specifically, it is unclear how the 3D models are generated, or where they come from, specifically what data they contain.  The Examiner notes that the claims only recite the use of 2D images, and as such it is unclear whether the 3D models are somehow generated from the 2D images, or whether the data to generate such models is acquired from another source.  Further, the term “suitable to be merged” is indefinite, as it is unclear what specifically would or would be considered “suitable”.  Still further, it is unclear what the “determining” actually comprises, and how the models are determined whether or not to be “suitable” as required.  Additionally, the term “determining suitability is based on whether two partial impressions can be combined” does not remedy the claim, as the term is itself is indefinite as it is undefined and unclear what would be required or considered for to partial impressions to be able to be combined.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grind Guard (“How to use your dental impression kit”. 2017) in view of Fisker et al (US 2009/0220916 A1) in view of Kuo et al (US 2009/0034811 A1), further in view of Domracheva et al (US 20190148005 A1), as best understood by the Examiner.
Regarding claim 1, as best understood by the Examiner, Grind Guard discloses a method for analyzing a dental impression (see page 1, section titled “IMPORTANT”), comprising, receiving, by a dental impression review computer system, a 2D image of a first dental impression administered by a user of the user’s teeth (e.g. emailing picture of impression; emailed photo being received to be reviewed on a computer system, in order to read the email, see page 1, “Important”; picture, taken by user at home and emailed is a 2D image); analyzing the 2D image of the first impression (“evaluate it”, see citations above) by analyzing negative actual features of a geometry of the user’s gingival line and the user’s teeth corresponding to the first dental impression (e.g. negative cavities of patient’s teeth and gum line corresponding to impression; see page 4 “Inspect Your Impression” disclosing analyzing the gum line and tooth geometry ); and providing feedback to the user based on the analysis (“offer tips for success”, see citations above).  Grind Guard additionally discloses wherein the 2D image of the first impression is a photograph (see citations above).  Grind Guard, however, does not teach wherein the analysis and the providing feedback is performed by the dental impression review computer system, wherein the analysis is performed by mapping negative actual features of a geometry of the user’s gingival line and teeth corresponding to the first dental impression and comparing the negative actual features to a negative expected feature of the geometry of the user’s gingival line and teeth, and determining, by the dental impression review computer system, whether the first dental impression is suitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the (two-dimensional image), the first dental impression is suitable to generate the three-dimensional model, as required.
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and near simultaneous feedback generation with when the image is received, regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements of multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [01000]; e.g. “quality evaluation that can instantly can be derived from the scan”, [0097]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard to include Fisker’s teaching of automatic receipt/viewing, analysis and feedback generation by an impression review computer system based on shape evaluation or geometrical measurements of a dental impression (e.g. negative actual features), as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  The Examiner notes that should the teachings of Fisker be implemented into the Grind Guard method, as explained above, the feedback would be provided based on comparing the negative actual features of the geometry of the user’s gingival line and teeth.  Grind Guard/Fisker, as combined above, although suggesting evaluation of the impression negative actual features based on shape and size (see above), does not explicitly teach mapping features of a geometry of the user’s gingival line and teeth corresponding to the first dental impression and comparing the features to a negative expected features of the geometry of the user’s gingival line and teeth as required.  
Kuo et al, however, teaches a computer-based method (computer executable instructions) for comparing and mapping image/scan data (actual features) of a geometry of a user’s gingival line and teeth (dentition) to a corresponding/expected feature of the geometry of a user’s gingival line and teeth (dentition) to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method of Grind Guard/Fisker, as combined above, to include Kuo’s shape evaluation based on mapping and comparing image data to a corresponding/expected geometry of a user’s gingival line and teeth (dentition), as combined above, as such modification would provide accurate, automatic and rapid identification of deficiencies and abnormalities of image data, and would merely involve the use of a known technique to improve a similar method in the same way and yielding predictable results.  It is noted that in the combined method above, Grind Guard/Fisker, first teaches evaluation/geometric measurement of negative actual features of a 2D impression image of the geometry of the user’s gingiva line and teeth (see Grind Guard and Fisker), but is silent as to how it is evaluated.  However, Kuo, as combined above, teaches evaluating/mapping image data (actual features) to corresponding/expected actual features of the geometry of the user’s gingival line and teeth (dentition; e.g. positive actual and expected features).  The Examiner maintains that should the teachings of mapping and comparing actual and expected features (see Kuo) be applied to the combination of the method of Grind Guard/Fisker, as combined above, the modified method would be concerned with mapping and comparing negative features of actual and expected geometry of the user’s gingival line and teeth (dentition), since the base method of Grind Guard/Fisker deals with the analysis of dental impressions (e.g. negative features) as required.  
Domracheva et al, additionally discloses a method/system which analyzes dental images by a trained machine learning process to determine whether a 3D model can be generated from the images (e.g. being suitable; see [0062], [0068]-[0074]).  The Examiner notes that the method/system of Domracheva determines that the images are or are not suitable to generate the model implicitly by whether or not the data/images are sufficient/proper for the method to operate.  For example, inappropriate, excessively noisy or unclear images and or improper/insufficient training data, would result in the system being unable to generate the model, thereby determining that the images are not suitable (as best understood by the Examiner).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard/Fisker/Kuo, as combined above, to include Domracheva’s teaching of using a trained machine learning process to determine whether images are suitable to generate a 3D model therefrom, as such modification would allow for rapid evaluation of a plurality of images to classify various aspects of each of the images (see Domracheva [0062]) and allow for improved visualization, modeling and treatment planning based on the data.  It is noted that should the method/system of Grind Guard/Fisker/Kuo be modified with the teachings of Domracheva, as combined above, the determination of Domracheva would be based on the images of the impressions and the feedback would additionally be based on the determination (e.g. whether or not model can be generated).  
Regarding claims 6 and 7, Grind Guard discloses a dental impression review computer system (see page 1, section titled “IMPORTANT”), comprising a processor and memory coupled to the processor (inherently, in order for the computer to exist/function), the computer system receiving a 2D image of a first dental impression administered by a user of the user’s teeth (e.g. emailing picture of impression; emailed photo being received to be reviewed on a computer system, in order to read the email, see page 1, “Important”; picture, taken by user at home and emailed is a 2D image); and allow for analysis to be performed thereby (“evaluate it”, see citations above) by analyzing negative actual features of a geometry of the user’s gingival line and the user’s teeth (see explanation and citations above) corresponding to the first dental impression (e.g. negative cavities of patient’s teeth and gum line corresponding to impression); and feedback provided to the user based thereon (“offer tips for success”, see citations above).  Grind Guard additionally discloses wherein the 2D image of the first impression is a photograph (see citations above).  Grind Guard, however, does not teach wherein the computer system has a memory storing instructions that, when executed by the processor are configured to cause the processor to automatically receive the image, analyze the image, and provide feedback, wherein the analysis is performed by mapping negative actual features of a geometry of the user’s gingival line and teeth (dentition) corresponding to the first dental impression and comparing the negative actual features to a negative expected feature of the geometry of the user’s gingival line and teeth (dentition), or determine whether the first dental impression is suitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the two- dimensional image, the first dental impression is suitable to generate the three-dimensional model; as required.
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and near simultaneous feedback generation, regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements of multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [0100]; e.g. “quality evaluation that can instantly can be derived from the scan”, [0097]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard to include Fisker’s teaching of automatic receipt/viewing, analysis and feedback generation by an impression review computer system based on shape evaluation or geometrical measurements (e.g. negative actual features), as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Grind Guard/Fisker, as combined above, although suggesting evaluation of the impression based on shape and size (see above), does not explicitly teach mapping features of a geometry of the user’s gingival line and teeth (dentition) corresponding to the first dental impression and comparing the features to a negative expected feature of the geometry of the user’s gingival line and teeth (dentition) as required.
Kuo et al, however, teaches a computer-based method (computer executable instructions) for comparing and mapping image/scan data of a geometry of a dentition (actual features) to a corresponding/expected feature of the dentition to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method/system of Grind Guard/Fisker, as combined above, to include Kuo’s shape evaluation based on mapping and comparing image data to a corresponding/expected dentition, as combined above, as such modification would provide accurate, automatic and rapid identification of deficiencies and abnormalities of image data, and would merely involve the use of a known technique to improve a similar method in the same way and yielding predictable results.  It is noted that in the combined method/system above, Grind Guard/Fisker, first teaches evaluation/geometric measurement of negative actual features of a 2D impression image of a geometry of the user’s gingival line and teeth (see Grind Guard and Fisker), but is silent as to how it is evaluated.  However, Kuo, as combined above, teaches evaluating/mapping image data (actual features) to corresponding/expected actual features of the dentition (e.g. positive actual and expected features).  The Examiner maintains that should the teachings of mapping and comparing actual and expected features (see Kuo) be applied to the combination of the method of Grind Guard/Fisker, as combined above, the modified method would be concerned with mapping and comparing negative features of actual and expected geometry of a user’s gingival line and teeth (dentition), since the base method of Grind Guard/Fisker deals with the analysis of dental impressions including a geometry of the user’s gingival line and teeth (e.g. negative features) as required.    
Domracheva et al, additionally discloses a method/system which analyzes dental images by a trained machine learning process to determine whether a 3D model can be generated from the images (e.g. being suitable, see [0062], [0068]-[0074]).  The Examiner notes that the method/system of Domracheva determines that the images are or are not suitable to generate the model implicitly by whether or not the data/images are sufficient/proper for the method to operate.  For example, inappropriate, excessively noisy or unclear images and or improper/insufficient training data, would result in the system being unable to generate the model, thereby determining that the images are not suitable (as best understood by the Examiner).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard/Fisker/Kuo, as combined above, to include Domracheva’s teaching of using a trained machine learning process to determine whether images are suitable to generate a 3D model therefrom, as such modification would allow for rapid evaluation of a plurality of images to classify various aspects of each of the images (see Domracheva [0062]) and allow for improved visualization, modeling and treatment planning based on the data.  It is noted that should the method/system of Grind Guard/Fisker/Kuo be modified with the teachings of Domracheva, as combined above, the determination of Domracheva would be based on the images of the impressions and the feedback would additionally be based on the determination (e.g. whether or not model can be generated).  
Regarding claims 2 and 7, it is noted that the system/method of Grind Guard/Fisker/Kuo/Domracheva, as combined above, discloses all the features of the claimed invention, including wherein the 2D image of the first impression is a photograph (see Grind Guard, above), and taking a second impression administered by the user after providing the feedback to the user (see Grind Guard, above), but does not explicitly state sending/receiving a 2D image of the second impression to the dental impression review computer system as required.  However, it is noted that such steps are merely a duplication/repetition of the previously disclosed use of the impression review computer system, as combined above, for the reception, analysis, determination and feedback/message generation regarding the first impression, and as such, such modification would merely involve the application of a known technique to a known method ready for improvement to yield predictable results, which has been held to be within the skill of the ordinary artisan.  
Regarding claims 3-4 and 8-9, Grind Guard/Fisker/Kuo/Domracheva, as combined above, discloses all the features of the claimed invention, including wherein the feedback includes a suggestion for improving an impression technique of the user for taking a second impression (see Grind Guard, “tips for success”, citations above; per claims 3 and 8); and wherein the analysis of the 2D image includes identifying a deficiency of the impression from the image, wherein examples of specific impression deficiencies are identified/checked (e.g. whether or not a gum line is present, see Grind Guard, page 4) and wherein the suggestion for improving the technique (e.g. “tips for success”, see Grind Guard) is tailored based on the identified deficiency (e.g. “until your molars have made contact with the tray. The putty should wrap all around your gum line. I[t] is important to not allow the tray to shift”, see page 4, Grind Guard; “evaluation” of impression and “offering tips for success” would include checking, for example these requirements as specified by Grind Guard; per claims 4 and 9). 
Regarding claim 31, as best understood by the Examiner, it is noted that the method of Grind Guard/Fisker/Kuo/Domracheva, as combined above, discloses all the features of the claimed invention, including wherein taking a second impression administered by the user after providing the feedback to the user (see Grind Guard, above), but does not explicitly state receiving a 2D image of the second impression to the dental impression review computer system, and comparing by the impression review computer system, anomalous portions of the first dental impression and anomalous portions of the second dental impression, wherein the anomalous portions are incomplete portions of the first and second impressions as required.  However, it is noted that such steps are merely a duplication/repetition of the previously disclosed use of the impression review computer system, as combined above, for the reception, analysis, determination and feedback/message generation regarding the first impression (regarding checking for an incomplete, missing or damaged gum line and/or tooth portions, see above), and as such, such modification would merely involve the application of a known technique to a known method ready for improvement to yield predictable results, which has been held to be within the skill of the ordinary artisan.  It is further noted that in the analysis of the second image, all portions of the second image would be compared to or against all portions of the first image (e.g. at least indirectly), since all portions of both images are compared/checked for deficiencies (incomplete, missing and/or damaged gum line and/or tooth portions), which includes any potentially anomalous portions.  
Regarding claim 32, as best understood by the Examiner, Grind Guard/Fisker/Kuo/Domracheva, as combined above, does not teach determining by the dental impression review computer system, that a 3D model generated based on the first impression and a 3D model generated based on the second impression are suitable to be merged to generate a full impression based on the comparison of the anomalous portions of the first dental impression and anomalous portions of the second dental impression, wherein determining suitability is based on whether two partial impressions can be combined as required.   
Fisker, however, additionally teaches determining, by a dental impression review computer system, that a 3D model based on a first dental impression (e.g. first impression) and a 3D model based on a second dental impression (e.g. second impression) are suitable to be merged to generate a full impression based on the comparison of anomalous portions of the first and second impressions (see [0009]-[0019] and [0109]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Grind Guard/Fisker/Kuo/Domracheva, as combined above, to include further include Fisker’s step of determining suitability of merging 3D models, as such modification would provide for improved visualization of the dentition (via the 3D models) and allow for correction of image data, or additional image data to be applied to the models/images, improving quality of fit of the devices formed therefrom. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grind Guard in view of Fisker et al in view of Kuo et al in view of Domracheva et al, as combined above, in view of Smile Direct Club (“Impression Guide”, 2016; hereafter “SDC 2”).
Grind Guard/Fisker/Kuo/Domracheva, as combined above, teaches wherein the impression is taken by the user (see Grind Guard); but does not teach specifically where the impression is taken by the user at the user’s home or another location not associated with a dental or orthodontic office as required.  
SDC 2, however, teaches a method and system for analyzing a dental impression comprising taking impressions by the user in the home or location not associated with a dental or orthodontic office (“bathroom”, page 4; “Mail ‘Em Back” page 18), and wherein the impressions are analyzed (see page 20) for specific deficiencies (see pages 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Grind Guard/Fisker/Kuo/Domracheva, as combined above, to include SDC 2’s at home impression taking, as such modification would improve ease of use and efficiency for the user.  
Claims 10-14, 16-17, 20-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Albert (“SmileCareClub Review”) in view of Grind Guard in view of Fisker et al in view of Smile Direct Club (SDC 2) in view of Kuo et al, in view of Rubbert et al (US 2001/0038705 A1), and further in view of Domracheva et al, as best understood by the Examiner.
Regarding claims 10-13, 16-17 and 20-21, Albert discloses a method for analyzing a dental impression (see sections titled “minor hiccup” and “on the right track”), comprising: receiving an image of a first impression from a user, the image of the first impression being of an impression administered by the user (see section “on the right track”, “I sent them pictures” and “I did the impressions”); analyzing the image of the impression (see section “on the right track”, “they weren’t”) via negative actual features of a first dentition corresponding to the first dental impression (e.g. cavities formed in impression of first dentition); identifying a deficiency with the first impression based on the image analysis (see section “on the right track”, “they talked me through what was wrong”); and providing feedback based on the deficiency to the user, the feedback indicating how the user can administer a second impression to reduce the likelihood of the second impression including the deficiency (see section “on the right track”, “to help me correct it and make good ones”).  Albert additionally discloses receiving the second impression and determining that the second impression does not include the deficiency identified with the first (see section “on the right track”, “set up the FedEx pick up from my house” and section “almost there” stating that new tray was made, indicating that second impressions did not contain the deficiency; per claim 12); wherein at least one of the first or second impression is taken at the first user’s home (see above, “from my house”; per claim 13).  Albert discloses all the features of the claimed invention, except wherein the image is sent from a mobile device associated with the user, received by a dental impression review computer system, and wherein the analysis, identifying and the providing feedback is performed by the dental impression review computer system, wherein the analysis is performed by mapping negative actual features of a first geometry of the user’s gingival line and teeth corresponding to the first dental impression and comparing the negative actual features to an average mapping of geometries of other users’ gingival lines and teeth, wherein the other users and the first user have a demographic characteristic in common, wherein the feedback is provided to the mobile device associated with the user within five minutes of when the image of the first impression is reviewed by the computer device, and  determining, by the dental impression review computer system, whether the first dental impression is suitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the image of the first dental impression, the first dental impression is suitable to generate the three-dimensional model as required. 
Grind Guard, however, teaches an at home impression taking system and method, wherein quality of the impression is checked by emailing images of the impression from a mobile device associated with a user (e.g. any computer/computing device used to send the email is interpreted to be a “mobile device” since it is mobile at least to some degree) to a dental impression review computer system (e.g. computer/computing device used to view/open the email and images, see page 1), wherein the review is based on negative actual features of the first geometry of the user’s gingival line and teeth (see explanation above with regards to claim 1; Grind Guard inspects the gingival line and teeth cavity impressions).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert to include Grind Guard’s steps of sending the images from a mobile device and receiving the images by a computing device (e.g. emailing) and evaluate the negative actual features of the first geometry of the users gingival line and teeth, as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process and help to ensure and quantify complete and proper impression seating.  Further, it is noted that Albert/Grind Guard, as combined above, teaches providing the feedback to the user (see Albert and Grind Guard, citations above), but does not explicitly teach providing the feedback to the mobile device associated with the user.  
Fisker, however, teaches a computer method and computer system for automated, computer-based image viewing/receipt, identification, analysis and feedback generation regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements on multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [0100]; see explanation above regarding claim 1 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard, as combined above, to include Fisker’s teaching of automatic receipt/viewing, analysis, identification and feedback generation by an impression review computer system based on shape evaluation or geometrical measurements (e.g. negative actual features), as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Albert/Grind Guard/Fisker, as combined above, although teaching evaluation of the impression based on negative actual features of the geometry of the user’s gingival line and teeth (shape and size; see above), does not explicitly teach mapping features of a geometry of user’s gingival line and teeth corresponding to the first dental impression and comparing the features to an average mapping of geometries of other users’ gingival lines and teeth having shared demographic characteristics.  
SDC 2, however, teaches that feedback based on an impression analysis can be sent to mobile device associated with a first user (e.g. email) within 72 hrs. of receipt (see page 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/Fisker, as combined above, to explicitly include the step of providing feedback to the mobile device associated with the user, as taught by SDC 2, as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.
Kuo et al, however, teaches a computer-based method (computer executable instructions) for comparing and mapping image/scan data of a first dentition (actual features) to an average dentitions (e.g. model from library, see citations below) to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method/system of Albert/Grind Guard/Fisker/SDC2, as combined above, to include Kuo’s shape evaluation based on mapping and comparing actual features to actual features in a second dentition, as combined above, as such modification would provide accurate, automatic and rapid identification of deficiencies and abnormalities of image data, and would merely involve the use of a known technique to improve a similar method in the same way and yielding predictable results.  It is noted that in the combined method/system above, Albert/Grind Guard/Fisker/SDC2, first teaches evaluation/geometric measurement of negative actual features of a geometry of a user’s gingival line and teeth of a first impression (Grind Guard/Fisker), but is silent as to how it is evaluated.  However, Kuo, as combined above, teaches evaluating/mapping image data (actual features) to actual features of an average dentition (e.g. positive actual and second actual features of model from library; library forms average features).  The Examiner maintains that should the teachings of mapping and comparing actual and second features (see Kuo) be applied to the combination of the method of Albert/Grind Guard/Fisker/SDC2, as combined above, the modified method would be concerned with mapping and comparing negative actual features of first and average geometries of gingiva lines and teeth, since the base method of Albert/Grind Guard/Fisker/SDC2 deals with the analysis of dental impressions (e.g. negative features of geometries of gingival lines and teeth) as required.  Albert/Grind Guard/Fisker/SDC2/Kuo, as combined above, does not explicitly teach that the negative actual features of the average geometry of other users’ gingival lines and teeth (e.g. tooth model from library, see Kuo) correspond to an average mapping of geometries of other user’s gingiva lines and teeth having a demographic characteristic in common as required.
Rubbert et al, however teaches that tooth shapes in libraries of tooth shapes can be grouped or otherwise be identified by demographics, such that a user of the dentition being analyzed and the dentition of the library (average mappings of dentitions of other users) have a demographic in common (see [0359]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Albert/Grind Guard/Fisker/SDC2/Kuo, as combined above, to include Rubbert’s teaching of comparing dentitions of users with like demographics, as such modification would provide a better match and analysis of the dentition to be identified with that in the library.  
Domracheva et al, additionally discloses a method/system which analyzes dental images by a trained machine learning process to determine whether a 3D model can be generated from the images (e.g. being suitable, see [0062], [0068]-[0074]).  The Examiner notes that the method/system of Domracheva determines that the images are or are not suitable to generate the model implicitly by whether or not the data/images are sufficient/proper for the method to operate.  For example, inappropriate, excessively noisy or unclear images and or improper/insufficient training data, would result in the system being unable to generate the model, thereby determining that the images are not suitable (as best understood by the Examiner).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert, as combined above, to include Domracheva’s teaching of using a trained machine learning process to determine whether images are suitable to generate a 3D model therefrom, as such modification would allow for rapid evaluation of a plurality of images to classify various aspects of each of the images (see Domracheva [0062]) and allow for improved visualization, modeling and treatment planning based on the data.  It is noted that should the method/system of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert be modified with the teachings of Domracheva, as combined above, the determination of Domracheva would be based on the images of the impressions and the feedback would additionally be based on the determination (e.g. whether or not model can be generated).  
Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, teaches wherein the feedback is provided to the user within a short time period after receiving the data (e.g. SDC2 teaching within 72 hours), but does not explicitly teach providing the feedback within five minutes as required.  However, it is noted that the instant disclosure describes the amount of time provided between analysis and when the message is sent is merely preferable and dependent on the desired processing speed of the impression image (see [0020]).  Additionally, based on the broad and vast disclosure of various time points, ranging from several seconds to a week, the Examiner maintains that the time period lacks any criticality in the instant invention. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method/system of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, to provide the message within 5 minutes after receipt, since it has been held that the optimization of a result effective variable is within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding claim 11, Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, discloses all the features of the claimed invention, including determining that the second impression does not include the deficiency identified with the first dental impression (see Albert, citations above, aligners were formed from second impression) and providing a message to the first user that the second impression does not include the deficiency (see SDC2, page 20; scenario where impressions are approved) and wherein the impressions/emailing can be repeated (see Albert/Grind Guard), but does not teach receiving by the dental impression review computer system an image of the second impression from the mobile device, analyzing by the computer system the image of the second impression, making the determination of the second impression based on the image of the second impression by the computer system and sending a message by the computer system based on the second impression as required.  However, it is noted that such steps are merely a duplication/repetition of the previously disclosed use of the impression review computer system, as combined above, for the reception, analysis, determination and feedback/message generation regarding the first impression, and as such, such modification would merely involve the application of a known technique to a known method ready for improvement to yield predictable results, which has been held to be within the skill of the ordinary artisan.  
Regarding claims 16-17 and 20-21, Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, teaches analyzing the image and identifying the deficiency and wherein feedback is provided to the mobile device by email (see above), but does not specifically teach wherein the deficiency is an incomplete gum line, and wherein analyzing the image of the impression comprises checking for the compete gum line, wherein the feedback therefor includes instruction to push a dental tray containing the impression material onto the users teeth with greater force when administer the second impression, or wherein the deficiency is unevenly positioned teeth in an impression material, and wherein analyzing the image comprises checking for the teeth to be evenly positioned, and therefore the feedback comprises instructing the user to center a tray for the second impression over the teeth as required.  
SDC 2, however, teaches an impression analysis step including checking the impression for deficiencies including an incomplete gum line and/or unevenly positioned teeth and providing instructions to the user to push the tray onto the teeth with greater force and/or centering the tray when administering subsequent impressions (see pages 6-9 and 12-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, to further include SDC 2’s impression analysis parameters, as such modification would ensure the accuracy of the impression, analysis and therefore improve the fit and force application/treatment of the formed aligners (see SDC 2, page 2).  
Regarding claim 14, Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, does not explicitly teach that the image of the first impression is a 3D image as required.  
Fisker, however, teaches the use of 3D images when providing analysis of impressions and treatment planning (see abstract, [0009]-[0019], [0117]-[0121] and citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, to further include Fisker’s use of 3D images as such modification would provide improved scan detail, model creation and visualization, improving the fit of the final devices formed therefrom, and allowing the practitioner and patient to more accurately assess quality of the impression and/or fit of the device. 
Regarding claims 23-24, and 27-28, Albert discloses a method comprising; receiving a dental impression kit that a user can use to administer a plurality of impressions of the teeth (see “the beginning” and “on the right track”), administering a first dental impression of the teeth (see above); capturing a photograph of the first impression (see section “on the right track”, “I sent them pictures” and “I did the impressions”); providing the photograph to a dental impression review system (see above, “I sent them pictures”) and receiving a message indicating that a deficiency has been identified in the impression and how the user can administer a second impression to reduce the likelihood of the second impression from including the deficiency (see above, “they weren’t” and “they talked me through what was wrong with the bad ones to help me correct it and make good ones”).  Albert additionally discloses administering the second impression in accordance with the method (see above, and section “almost there” indicating impressions were sufficient and aligner was made; per claim 24); and providing the second impression of the teeth to an entity associated with the impression review system (see above, “sent back to them”; per claim 27); and receiving an aligner from the entity, the aligner having been manufactured based on the second impression, and being specific to the user and configured to reposition a tooth of the user (see section “almost there”; per claim 28).  Albert, however, does not explicitly teach providing the photograph to an impression review computer system from a user device associated with the user, wherein the message is received by the computer system, or wherein the message is received by the user device based on the deficiency and based on the dental impression review computer system determining, based on the photograph, that the first dental impression is unsuitable to generate a three-dimensional model, the dental impression review computer system having been trained using a machine learning process and training data to determine whether, based on the photograph of the first dental impression, the first dental impression is suitable to generate the three-dimensional model as required.
  Grind Guard, however, teaches an at home impression taking system and method, wherein quality of the impression is checked by emailing images of the impression from a mobile device associated with a first user (e.g. any computer/computing device used to send the email is interpreted to be a “mobile device” since it is mobile at least to some degree) to a dental impression review computer system (e.g. computer/computing device used to view/open the email and images, see page 1) and analyzing negative actual features of a first geometry of the user’s gingival line and teeth (e.g. impressions of teeth and gumline, see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert to include Grind Guard’s steps of sending the images from a mobile device and receiving the images by a computing device (e.g. emailing) and analysis of the negative actual features of the first geometry of the user’s gingival line and teeth, as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process, and help to ensure and quantify complete and proper impression seating.  Further, it is noted that Albert/Grind Guard, as combined above, teaches providing the feedback/message to the user (see Albert and Grind Guard, citations above), but does not explicitly teach that the feedback/message is received from the impression review computer system and provided within five minutes as required.
Fisker, however, teaches a computer method and computer system for automated, computer based image viewing/receipt, analysis and feedback generation with when image data is received, regarding the quality and/presence of defects in a dental impression (e.g. negative actual features) based on a shape evaluation or geometrical measurements of multiple different types of images (see abstract, [0025]-[0027], [0048]-[0049], [0097]-[0098] and [01000]; see explanation above regarding claims 1 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard, as combined above, to include Fisker’s teaching of automatic receipt/viewing, analysis and feedback generation by an impression review computer system based on shape evaluation or geometrical measurements (e.g. negative actual features), as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  Albert/Grind Guard/Fisker, as combined above, although teaching evaluation of the impression based on a geometry of a user’s gingival line and teeth (see above), does not explicitly teach mapping features of the geometry of the user’s gingival line and teeth corresponding to the first dental impression and comparing the features to an average mapping of geometries of other users’ gingival lines and teeth, where the other user and the first user have a demographic characteristic in common as required.
SDC 2, however, teaches that feedback/a message based on an impression analysis can be sent to mobile device associated with a user (e.g. email) within 72 hrs. of receipt (see page 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/Fisker, as combined above, to explicitly include the step of providing feedback/messages to the mobile device associated with the user, as taught by SDC 2, as such modification would merely involve the automation of a previously manually performed activity, which has been held to be within the skill of the ordinary artisan and would improve the speed and efficiency of the process.  
Kuo et al, however, teaches a computer-based method (computer executable instructions) for comparing and mapping image/scan data of a first dentition (actual features) to an average mapping of dentitions (e.g. model from library, see citations below) to determine abnormalities or discrepancies in the image/scan data (see abstract, [0026], [0030]-[0036], [0080]-[0087], [0090]-[0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape evaluation method/system of Albert/Grind Guard/Fisker/SDC2, as combined above, to include Kuo’s shape evaluation based on mapping and comparing actual features to actual features in a second dentition, as combined above, as such modification would provide accurate, automatic and rapid identification of deficiencies and abnormalities of image data, and would merely involve the use of a known technique to improve a similar method in the same way and yielding predictable results.  It is noted that in the combined method/system above, Albert/Grind Guard/Fisker/SDC2, first teaches evaluation/geometric measurement of negative actual features of a geometry of the user’s gingival line and teeth from an impression (Grind Guard/Fisker), but is silent as to how it is evaluated.  However, Kuo, as combined above, teaches evaluating/mapping image data (actual features) to actual features of an average dentition (e.g. positive actual and second actual features of model from library; library forms average features).  The Examiner maintains that should the teachings of mapping and comparing actual and second features (see Kuo) be applied to the combination of the method of Albert/Grind Guard/Fisker/SDC2, as combined above, the modified method would be concerned with mapping and comparing negative actual features of first and average geometry of the users gingival line and teeth mapping, since the base method of Albert/Grind Guard/Fisker/SDC2 deals with the analysis of dental impressions via the geometry of the user’s gingival line and teeth (e.g. negative features) as required.  Albert/Grind Guard/Fisker/SDC2/Kuo, as combined above, does not explicitly teach wherein the other users and the first user have a demographic characteristic in common as required.
Rubbert et al, however teaches that tooth shapes in libraries of tooth shapes can be grouped or otherwise be identified by demographics, such that a user of the dentition being analyzed and the dentition of the library (other user) have a demographic in common (see [0359]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Albert/Grind Guard/Fisker/SDC2/Kuo, as combined above, to include Rubbert’s teaching of comparing dentitions of users with like demographics, as such modification would provide a better match and analysis of the dentition to be identified with that in the library.  
Domracheva et al, additionally discloses a method/system which analyzes dental images by a trained machine learning process to determine whether a 3D model can be generated from the images (e.g. being suitable, see [0062], [0068]-[0074]).  The Examiner notes that the method/system of Domracheva determines that the images are or are not suitable to generate the model implicitly by whether or not the data/images are sufficient/proper for the method to operate.  For example, inappropriate, excessively noisy or unclear images and or improper/insufficient training data, would result in the system being unable to generate the model, thereby determining that the images are not suitable (as best understood by the Examiner).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert, as combined above, to include Domracheva’s teaching of using a trained machine learning process to determine whether images are suitable to generate a 3D model therefrom, as such modification would allow for rapid evaluation of a plurality of images to classify various aspects of each of the images (see Domracheva [0062]) and allow for improved visualization, modeling and treatment planning based on the data.  It is noted that should the method/system of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert be modified with the teachings of Domracheva, as combined above, the determination of Domracheva would be based on the images of the impressions and the feedback would additionally be based on the determination (e.g. whether or not model can be generated).  
Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, teaches wherein the feedback is received by the user within a short time period after receiving the data (e.g. SDC2 teaching within 72 hours), but does not explicitly teach providing the feedback within five minutes as required.  However, it is noted that the instant disclosure describes the amount of time provided between analysis and when the message is sent is merely preferable and dependent on the desired processing speed of the impression image (see [0020]).  Additionally, based on the broad and vast disclosure of various time points, ranging from several seconds to a week, the Examiner maintains that the time period lacks any criticality in the instant invention. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method/system of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, to provide the message within 5 minutes after receipt, since it has been held that the optimization of a result effective variable is within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding claims 25-26, Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, discloses all the features of the claimed invention, including determining that the second impression does not include the deficiency identified with the first dental impression (see Albert, citations above, aligners were formed from second impression) and providing a message to the user that the second impression does not include the deficiency (see SDC2, page 20; scenario where impressions are approved) and wherein the impressions/emailing can be repeated (see Albert/Grind Guard), but does not teach capturing a photo of the second impression, providing the photo to the impression review computer system and receiving from the dental impression review computer system the message as required.  However, it is noted that such steps are merely a duplication/repetition of the previously disclosed use of the impression review computer system, as combined above, for the reception, analysis, determination and feedback/message generation regarding the first impression, and as such, such modification would merely involve the application of a known technique to a known method ready for improvement to yield predictable results, which has been held to be within the skill of the ordinary artisan.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Grind Guard in view of Fisker in view of SDC 2 in view of Kuo in view of Rubbert in view of Domracheva, as combined above and as best understood by the Examiner, further in view of Somers (“Impressions- Problems” 3/23/2017).
Regarding the above claims, Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, discloses all the features of the claimed invention, except wherein the identified deficiency is a piercing of the impression material, and the analysis involves checking for the piercing, and wherein the feedback comprises instructing the user to apply less force to the tray during a second impression as required. 
Somers, however, teaches an impression analysis including checking the impression for deficiencies including piercings in the impression material and providing instructions to the user to apply less force to the tray during sequent impressions based on the piercing (see pages 5-6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system/method of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, to further include Somers’ impression analysis parameters, as such modification would ensure the accuracy of the impression, analysis and therefore improve efficiency of the treatment.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Grind Guard in view of Fisker in view of SDC 2 in view of Kuo in view of Rubbert in view of Domracheva, as combined above and as best understood by the Examiner, further in view of Salah et al (US 2018/0353263 A1).
Regarding the above claims, Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, discloses all the features of the claimed invention, including wherein feedback is provided to the mobile device associated with the user by email (see above), but does not explicitly disclose another method including notifications, alerts, text message or video call as required. 
Salah et al, however, teaches sending a message to a user using an orthodontic treatment via alert, mobile app or text message, and requesting updated images of orthodontic treatment (see [0085] and [0218]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Albert/Grind Guard/Fisker/SDC2/Kuo/Rubbert/Domracheva, as combined above, to include Salah’s use of text messaging, as such modification would make use of an old and well known communication method, allow for device specific messaging options, and would involve the simple substitution of one known element for another to obtain predictable results (e.g. known elements of digital communication means).
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Briefly, the Examiner notes that the rejections under 35 USC 101 and 112 A and B (as explained above) including the same or similar issues as explained in the previous Final Rejection mailed 4/8/22 have not been addressed and the claims have not been amended to remedy such issues.  As such the rejections are maintained and for prior art interpretation the Examiner interprets the claims as best understood.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20180168780 teaches training a computer system to identify the presence or absence of a particular feature of a dental image via machine learning (e.g. determining suitability).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772